DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 JULY 2021 has been entered.
Status o and f Claims
In the RCE filed on 19 JULY 2021, Applicant has amended the main independent Claims 1 and 19 to further define the invention.  Claims 29 and 30 are new.  
Claims 1, 2, 5, 8, 9, 12, 13, 15, 17-18 and 29-30 are drawn to a fluidic device. 
Claims 19-23 is directed towards a method. 
Claim 26 is drawn towards a fluidic device.  
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance: 
In the RCE filed on 17 JULY 2021, Applicant has amended Claim 1 to further define the invention.  In the amendment to the claim Applicant has further defined the placement and location of a first through third valves located on the fluidic device.  In addition, the pump is also added in the independent claim as well as the : first introduction flow path and a first discharge flow path 
The Examiner has considered the amendment to the claims and has updated the search.  Upon further searching, pertinent prior art to SOMMERS, US Publication No. 2004/0101444 A1 discloses a fluidic device with most the structural limitation as seen in Figure 26: 
    PNG
    media_image1.png
    332
    430
    media_image1.png
    Greyscale
  with a circulation flow path, a bypass flow path, the second and third valve as well as a pump disposed on the first circulation flow path.  However, the reference does not teach or suggest a “one first valve that is disposed between the first and second positions of the first circulation flow path…  a first introduction flow path and a first discharge flow path that are directly connected to the first circulation flow path; and a second introduction flow path and a second discharge flow path that are directly connected to the bypass flow path”.  The SOMMERS reference does not teach any of the above mentioned features to be added as a different embodiment.  The chip above 2702 does not include a valve.  
In addition, reference to KORCZYK, US Publication 2015/0125947 A1 teaches a fluidic device with a circulation flow path, a bypass flow path, a first introduction flow path and a first discharge flow path that are directly connected to the first circulation flow path; and a second introduction flow path and a second discharge flow path that are directly connected to the bypass 
    PNG
    media_image2.png
    238
    520
    media_image2.png
    Greyscale
, but does not teach valves to be placed anywhere in the Figure.  
Pertinent prior art to FRADEN, US Patent 8,772,046 B2 teaches a fluidic device with a first circulation flow path and bypass flow path as well as valves within the device, but like SOMMERS, it fails to teach “one first valve that is disposed between the first and second positions of the first circulation flow path…  a first introduction flow path and a first discharge flow path that are directly connected to the first circulation flow path; and a second introduction flow path and a second discharge flow path that are directly connected to the bypass flow path”.
The combination of one first valve that is disposed between the first and second positions of the first circulation flow path…  a first introduction flow path and a first discharge flow path that are directly connected to the first circulation flow path; and a second introduction flow path and a second discharge flow path that are directly connected to the bypass flow path in a fluidic device with a circulation flow path, a bypass flow path, the second and third valve as well as a pump disposed on the first circulation flow path is not found or suggested in the prior art.  
The claims directed toward the fluidic device are allowed over the prior art.  
Election/Restrictions
Claims 1, 2, 5, 8, 9, 12, 13, 15, 17, 18, 29 and 30 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 21 SEPTEMBER 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. The claims drawn towards the method require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In regards to Claim 26, the prior art discovered and cited by the Examiner does not teach or suggest the merging branching portion, wherein the merging branching portion is a space which has a lower surface and an upper surface having a triangle shape, and a valve that adjusts a flow of a fluid in a flow path is provided on one of at least two apexes of the triangle.  The cited prior art does not mention any shape of the surfaces of the fluidic device.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 19-23 and 26 are allowed.  The restriction on 21 SEPTEMBER 2020 is withdrawn. 
Allowable Subject Matter
Claims 1-2, 5, 8-9, 12-13, 15, 17-23, 26 and 29-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797